Case 1:19-cr-00318-GLR Document 683 Filed 05/28/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA =
V. * Criminal No.: GLR-19-0318
HAYWARD LEWIS *
** * ** * * *k * * * * * *

MOTION TO FILE DEFENDANT’S SENTENCING MEMORANDUM UNDER SEAL
NOW COMES the defendant, Hayward Lewis, by his attorney, Thomas Rafter, and
respectfully requests that this Honorable Court allow the Defendant to file his Sentencing
Memorandum under seal, and in support thereof, states as follows:
1. That the Sentencing Memorandum contains medical records and references to certain
medical conditions of the Defendant which are protected under HIPPA regulations.
2. That much of the information within the Sentencing Memorandum is personal in
nature and contains information that should not be made part of the public record.
WHEREFORE, it is respectfully requested that the Defendant’s Sentencing
Memorandum be permitted to be filed under seal to protect the privacy of individuals involved.
Respectfully submitted,
/s/
Thomas W. Rafter
Law Office of Thomas W. Rafter
Bar Roll Number 19530
8 E. Mulberry Street
Baltimore, Maryland 21202

(410) 299-8224
tom@tomrafterlaw.com
Case 1:19-cr-00318-GLR Document 683 Filed 05/28/21 Page 2 of 2

I HEREBY CERTIFY, that a copy of the foregoing was delivered to Assistant United

States Attorney Matthew DellaBetta via email on May 28, 2021.

/s/
Thomas W. Rafter
